DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17-26, drawn to an electrochemical measurement cartridge.
Group II, claim(s) 27-32, drawn to an electrochemical measurement device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of an electrochemical measurement cartridge comprising a container comprising a plurality of compartments; a cover secured to said container to form, in said cartridge, an internal volume defining at least a first chamber configured to receive a first fluid for analysis and a second chamber configured to receive a second fluid; sealing means for hermetically insulating the first chamber from the second chamber; an electrochemical 
Baker teaches an electrochemical measurement cartridge (sensing device 12, Fig. 1, pg. 7, ln. 19) comprising a container comprising a plurality of compartments (a cylinder 36 comprising chambers 40 and 42, Fig. 2, pg. 8, lns. 22-25); a cover secured to said container to form, in said cartridge, an internal volume defining at least a first chamber configured to receive a first fluid for analysis and a second chamber configured to receive a second fluid (a carrier 16 and a plate 18 bonded together and covering an end of the cylinder 36 to form the calibrant chamber 40 which contains a calibrant fluid and the sample chamber 42 which receives the sample, Fig. 2, pg. 7, lns. 26-28, pg. 8, lns. 19-26); sealing means for hermetically insulating the first chamber from the second chamber (an interior wall 38 which divides the interior of the 

Crane teaches a sensor kit comprising a sensor for detecting an analyte and a calibration chamber comprising a first compartment containing a first calibration solution and a second compartment containing a source of the analyte to be detected (abstract). Crane teaches that a rotating element 92 is driven by a stepper motor but also possibly by hand (Fig. 23, para. [0128]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotatable cylinder of Blake to be rotated by a stepper motor as taught by Crane instead of by hand in order to yield the predictable result of rotating the cylinder with a reasonable expectation of success. Additionally, generally, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP § 2144.04(III).
Therefore, the common feature between the groups does not provide a contribution over the prior art, and, thus cannot be a special technical feature. Therefore, Groups I and II do not relate to a single inventive concept under PCT Rule 13.1.
The Examiner notes that if the Applicant elects Group II, claim 27, referring to a then-withdrawn claim 17, would need to be amended into independent form in order to be considered by the Examiner to its merits.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, Figs. 2-4, claim 19, an electrochemical measurement device according to a first embodiment of the invention wherein the cover has the form of a cone (see para. [0039]-[0041], [0104]-[0127] of the instant US PGPub).
Species II, Figs. 5-9, claims 20 and 25, an electrochemical measurement device according to a second embodiment of the invention, wherein the cover has the form of a disk, and wherein the first chamber comprises a volume that is enlarged relative to that of the second chamber, and the cover comprises a second filling/emptying opening placed to open out in the first chamber in the first configuration and to be closed off in the second configuration (see para. [0042]-[0046], [0128]-[0143] of the instant US PGPub).
If Applicant elects Group I, then Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claims 17-18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical features of an electrochemical measurement cartridge comprising a container comprising a plurality of compartments; a cover secured to said container to form, in said cartridge, an internal volume defining at least a first chamber configured to receive a first fluid for analysis and a second chamber configured to receive a second fluid; sealing means for hermetically insulating the first chamber from the second chamber; an electrochemical measurement sensor comprising at least one work electrode and one reference electrode and integral with said cover; said container and cover being configured to move relative to one another in order to confer on the cartridge at least two distinct operating configurations, including a first configuration in which the sensor is placed in the first chamber to enter into contact with the first fluid present in said first chamber and to perform a first measurement on the first fluid, and a second configuration in which the sensor is placed in the second chamber to enter into contact with said second fluid present in said second chamber and to perform a second measurement on the second fluid; and driving means interacting with the container and the cover to ensure a relative movement between the container and the cover and to confer on the cartridge the first configuration or the second configuration, wherein the container comprises a cylindrical 
Baker teaches an electrochemical measurement cartridge (sensing device 12, Fig. 1, pg. 7, ln. 19) comprising a container comprising a plurality of compartments (a cylinder 36 comprising chambers 40 and 42, Fig. 2, pg. 8, lns. 22-25); a cover secured to said container to form, in said cartridge, an internal volume defining at least a first chamber configured to receive a first fluid for analysis and a second chamber configured to receive a second fluid (a carrier 16 and a plate 18 bonded together and covering an end of the cylinder 36 to form the calibrant chamber 40 which contains a calibrant fluid and the sample chamber 42 which receives the sample, Fig. 2, pg. 7, lns. 26-28, pg. 8, lns. 19-26); sealing means for hermetically insulating the first chamber from the second chamber (an interior wall 38 which divides the interior of the cylinder 36 into the calibrant chamber 40 and the sample chamber 42, Fig. 2, pg. 8, lns. 23-25, pg. 16, lns. 13-16; the upper end of the calibrant chamber 40 is sealed by membrane 88, Figs. 5A-5B, pg. 16, lns. 16-21; membranes 126 and 128 seal the lower ends of the calibrant chamber 40 and the sample chamber 42, respectively, Figs. 5A-5B, pg. 18, lns. 24-30); an electrochemical measurement sensor comprising at least one work electrode and one reference electrode and integral with said cover (species selective sensors 28A-28D and a reference sensor 28E 
Baker teaches that the cylinder 36 is mounted for rotation on the plate 18 and the carrier 16 in order to rotate the cylinder 36 to a calibrant test position or a sample test position (Fig. 2, pg. 8, lns. 19-22, pg. 10, lns. 14-29). Baker teaches that the operator rotates the cylinder 36 to the calibrant test position and the sample test position (Figs. 3A-3C, pg. 10, lns. 14-17 & 26-28), and therefore fails to teach driving means interacting with the container and the cover to ensure a relative movement between the container and the cover and to confer on the cartridge the first configuration or the second configuration.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotatable cylinder of Blake to be rotated by a stepper motor as taught by Crane instead of by hand in order to yield the predictable result of rotating the cylinder with a reasonable expectation of success. Additionally, generally, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP § 2144.04(III).
Modified Blake teaches wherein the container comprises a cylindrical housing in the form of an axisymmetric barrel, and said compartments are formed by radial walls around the axis of revolution thereof (the cylinder 36 comprising chambers 40 and 42 formed by a cylindrical wall 80 and a dividing wall 38, Figs. 2 & 5B-5C, pg. 8, lns. 22-25, pg. 16, lns. 7 & 13-16).
Therefore, the shared technical features between the species do not provide a contribution over the prior art, and, thus cannot be a special technical feature. Therefore, Species I and II do not relate to a single inventive concept under PCT Rule 13.1.
A telephone call was made to Colin Harris on January 14, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/V.T./            Examiner, Art Unit 1794         

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699